United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Sahib et al.				:
Application No. 16/122,796			:		Decision on Petitions 		
Filing Date: September 5, 2018		:				
Attorney Docket No. 63230-711.201		:


This is a decision on a petition under 37 C.F.R. § 1.137(a) to revive the application filed on    June 8, 2022.  This is also a decision on a renewed petition under 37 C.F.R. § 1.78(c) filed on July 15, 2022.

The petition under 37 C.F.R. § 1.137(a) is granted.

The petition under 37 C.F.R. § 1.78(c) is dismissed.

A renewed petition under 37 C.F.R. § 1.78(c) correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

Background

The Office issued a final Office action on April 15, 2021, setting a shortened statutory period for reply of three months.

A reply to the Office action was filed on June 24, 2021.

The Office issued an Advisory Action on July 13, 2021.

The Office issued a Notice of Abandonment on October 19, 2021.

An amendment was filed on November 4, 2021.   The first page of the amendment states a petition to revive and a request for continued examination (“RCE”) are being submitted with the amendment.  The Office received the petition fee required for the petition and the fee required for the RCE.  However, the papers filed November 4, 2021, did not include a petition to revive or a RCE.

The following papers were filed on June 8, 2022:

	(1)	Petition under 37 C.F.R. § 1.78(c), 
(2)	Corrected application data sheet (“ADS”), 

(3)	Petition to revive under 37 C.F.R. § 1.137(a), 
(4)	Amendment, and
(5)	RCE.

The petition under 37 C.F.R. § 1.78(c) seeks to add a benefit claim to provisional Application No. 62/554,989.  

The Office issued a decision dismissing the petition under 37 C.F.R. § 1.78 on June 17, 2022. 

The Office did not issue a decision addressing the merits of the petition to revive.

A renewed petition under 37 C.F.R. § 1.78(c) and a proper corrected ADS were filed on July 15, 2022.

Petition under 37 C.F.R. § 1.137(a)

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

With respect to item (1) set forth above, applicant has submitted a reply in the form of a RCE fee paid November 4, 2021, and an amendment and RCE filed June 8, 2022.

With respect to item (2), the required petition fee was paid on November 4, 2021.

With respect to item (3), the petition includes the required statement of delay.

In view of the prior discussion, the petition is granted and the application is revived.

Technology Center Art Unit 1654 will be informed of the instant decision and the application will be further examined in due course.

Renewed Petition under 37 C.F.R. § 1.78

The law firm of Jensen & Puntingam, P.S. (“JS”), via attorney Clark Puntigam, filed the application on behalf of the applicants on September 5, 2018.

An application data sheet (“ADS”) was filed with the application.  The ADS states this application is a [blank space] of Application No. 62/554,989.  The “benefit claim” in the ADS is improper because the claim fails to identify the relationship between this application and Application No. 62/554,989.  As a result, the Office did not enter the benefit claim.

The Office mailed several items to JS on September 24, 2018.  The items include a filing receipt that does not include any benefit claims and a communication stating, with emphasis added, 

One or more of the benefit claims under 35 U.S.C. § 120 cannot be included on the  Filing Receipt since applicant did not specify whether the application is a continuation, divisional or continuation-in-part of the prior application. Applicant must submit a new application data sheet (ADS) that sets forth the relationship, and the ADS must be accompanied by a petition under 37 CFR 1.78 if filed after the time period set forth in    37 CFR 1.78.

Improperly signed papers attempting to give a power of attorney to practitioners associated with Customer No. 34725 were filed on January 6, 2022, and March 23, 2022.

Properly signed papers giving a power of attorney to practitioners associated with Customer 
No. 21917, who include Robert Arbulu, were filed on April 14, 2022.

Mr. Arbulu filed a petition under 37 C.F.R. § 1.78(c) and a corrected ADS on June 8, 2022.

The Office issued a decision dismissing the petition on June 17, 2022.  The decision states, with emphasis added,

The record is sufficient to demonstrate the initial failure to file the benefit claim as part of a proper ADS was unintentional.  However, the record fails to fully address the subsequent delay in taking steps to add the benefit claim.  For example, the record fails to include an explanation for JS’s failure to take steps to add the benefit claim after being informed in a September 24, 2018 communication that a benefit claim in the original ADS had not been entered.

Any renewed petition should include the following information:

(1)	The reason(s) for JS’s failure to take steps to add the benefit claim in response to the September 24, 2018 communication,
(2)	The reason(s) actions were not taken to add the benefit claim during 2019, 2020, and 2021, and
(3)	The reason(s) actions were not taken to add the benefit claim during the first half of 2022.

The renewed petition was filed on July 15, 2022.  The renewed petition states applicant first learned the benefit claim had not been entered during April of 2022.

The renewed petition does not identify the reason(s) JS failed to take steps to add the benefit claim in response to the September 24, 2018 communication.
The renewed petition does not identify the reason(s) JS failed to take steps to add the benefit claim during 2019 and 2020.

In certain circumstances, an attorney’s knowledge can be imputed to a client and the actions or inactions of an attorney can bind an applicant.  The renewed petition does not establish (or even allege) the prior conduct of JS is irrelevant in this case.  

In view of the prior facts, the renewed petition is dismissed.

Any renewed petition filed in response to this decision should include the following information:

(1)	The reason(s) for JS’s failure to take steps to add the benefit claim in response to the September 24, 2018 communication,
(2)	The reason(s) for JS’s failure to take steps to add the benefit claim during 2019, 2020, and 2021.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
	

By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.